Exhibit 10.2

 

AMENDMENT TO AGREEMENT

 

This Amendment to Agreement (“Amendment”) is made by and between MYnd Analytics,
Inc. (hereinafter “MYnd”) and George C. Carpenter, IV (hereinafter “Employee”)
and is effective as of the last date set forth below (the “Effective Date”).

 

On or about September 7, 2007, Employee and MYnd entered into a letter Agreement
for at will employment which was subsequently amended on April 19, 2018 and then
again on May 25, 2018 (collectively, the “Agreement.”).

 

The parties agree that the Agreement will be amended as follows: (i) The first
sentence of Paragraph 1 shall be changed from: “Upon acceptance of this offer,
you will become President of the Company, reporting to the Chief Executive
Officer” to “You will have the title of President and Chief Innovation Officer
of the Company or a successor business of the Company, reporting to the Chief
Executive Officer”; and (ii) unless otherwise agreed upon by the parties, the
Agreement shall terminate on December 31, 2019.

 

In consideration of your agreement as set forth above, the Company will grant to
you an option to purchase 50,000 shares of common stock of the Company, which
shall vest over a 12 month period. Except as expressly modified by this
Amendment, the Agreement shall be and remain in full force and effect in
accordance with its terms and shall constitute the legal, valid, binding and
enforceable obligations to the parties. Nothing herein entitles the Employee to
any additional grants of equity or other compensation other than as expressly
set forth in the Agreement for the periods following the date hereof. This
Amendment and the Agreement (including any written amendments thereto),
collectively, are the complete agreement of the parties and supersede any prior
agreements or representations, whether oral or written, with respect thereto.

 

Agreed and Accepted:

 

Date: December 12, 2018                 Employee   MYnd Analytics, Inc.        

By:

/s/ George Carpenter   By:

/s/ Dr. Robin L. Smith  

  George Carpenter     Dr. Robin L. Smith,         Chairman

 



 